Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 1 of 22 PageID #: 2402



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ALEXINA SIMON,
                       Plaintiff,

                 -against-
                                                         PROPOSED JURY INSTRUCTIONS

  THE CITY OF NEW YORK, DETECTIVE
  DOUGLAS LEE, SERGEANT EVELYN                           09 CV 1302 (ENV) (RER)
  ALLEGRE and ADA FRANCIS                                Docket No.
  LONGOBARDI,
                       Defendants.


                                        Introductory Remarks

                 Members of the jury, you are about to enter your final duty, which is to decide the

  fact issues in this civil case. Before you do that, I will instruct you on the law. Please pay close

  attention to me now. I will be as clear as possible.

                                           Role of the Court

                 You have now heard all of the evidence in the case as well as the final arguments

  of the lawyers for the parties.

                 My duty at this point is to instruct you as to the law. It is your duty to accept these

  instructions of law and apply them to the facts as you determine them, just as it has been my duty

  to preside over the trial and decide what testimony and evidence is relevant under the law for

  your consideration.

                 On these legal matters, you must take the law as I give it to you. If any attorney

  has stated a legal principle different from any that I state to you in my instructions, it is my

  instructions that you must follow.
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 2 of 22 PageID #: 2403



                 You should not single out any instruction as alone stating the law, but you should

  consider my instructions as a whole when you retire to deliberate in the jury room. You will

  receive a copy of these instructions to take with you into the jury room.

                 You should not, any of you, be concerned about the wisdom of any rule that I

  state. Regardless of any opinion that you may have as to what the law may be -- or ought to be --

  it would violate your sworn duty to base a verdict upon any other view of the law than the one I

  give you.

                                           Role of the Jury

                 Your role, as I have earlier said, is to consider and decide the fact issues in this

  case. You, the members of the jury, are the sole and exclusive judges of the facts. You pass upon

  the evidence; you determine the credibility or believability of the witnesses; you resolve

  whatever conflicts may exist in the testimony; you draw whatever reasonable inferences and

  conclusions you decide to draw from the facts as you have determined them; and you determine

  the weight of the evidence.

                 In determining the facts, you must rely upon your own recollection of the

  evidence. What the lawyers have said in their opening statements, in their closing arguments, in

  their objections, or in their questions is not evidence. Nor is anything I may have said during the

  trial or may say during these instructions [about a fact issue] to be taken instead of your own

  independent recollection. What I say is not evidence. It is your own independent recollection of

  the evidence that controls. In this connection, remember that a question put to a witness is never

  evidence. Only the answer is evidence. But you may not consider any answer that I directed you

  to disregard or that I directed struck from the record.




                                                    2
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 3 of 22 PageID #: 2404



                 If there is any difference or contradiction between what any lawyer has said and

  what you decide the evidence showed, or between anything I may have said and what you decide

  the evidence showed, it is your view of the evidence -- not the lawyers' and not mine --that

  controls.

                 Since you are the sole and exclusive judges of the facts, I do not mean to indicate

  any opinion as to the facts or what your verdict should be. The rulings I have made during the

  trial are not any indication of my views of what your decision should be as to whether the

  plaintiff or the defendant has presented the more convincing evidence.

                 I also ask you to draw no inference from the fact that upon occasion I may have

  asked questions of certain witnesses. These questions were intended only for clarification or to

  move things along, and certainly were not intended to suggest any opinions on my part as to the

  verdict you should render or whether any of the witnesses may have been more credible than any

  other of the witnesses. It is important that you understand that I wish to convey no opinion

  as to the verdict you should render in this case, and that if I did convey an opinion, you

  would not be obliged in any way to follow it.

                 In determining the facts, you must weigh and consider the evidence without

  regard to sympathy, prejudice or passion for or against any party and without regard to what the

  reaction of the parties or the public to your verdict may be. I will later discuss with you how to

  pass upon the credibility of the witnesses.

                                           Burden of Proof

                 In this case, plaintiff ALEXINA SIMON has the burden of proving all her claims

  and damages by a preponderance of evidence, except for her false arrest and imprisonment

  claim. In a false arrest and imprisonment claim, the defendant must prove by a preponderance of



                                                  3
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 4 of 22 PageID #: 2405



  evidence that the arrest and detention were not unreasonable. For all the other claims and

  damages, the plaintiff has the burden of proving by a preponderance of the evidence each and

  every disputed element of her claims and the damages resulting therefrom. If you find that the

  plaintiff has failed to establish one of her claims by a preponderance of the evidence, you must

  decide against her on the issue you are considering. If you find that the defendants have failed to

  establish that the arrest and detention of plaintiff ALEXINA SIMON was unreasonable, you

  must decide against the defendants.

                   To establish a fact by a preponderance of the evidence means to prove that the

  fact is more likely true than not true. A preponderance of the evidence means the greater weight

  of the evidence. It does not mean the greater number of witnesses or the greater length of time

  taken by either side. The phrase refers to the quality of the evidence; that is, its convincing

  quality, the weight and the effect that it has on your minds. The law requires that in order for the

  plaintiff to prevail on one of her claims, the evidence that supports her claim must appeal to you

  as more nearly representing what took place than the evidence opposed to her claim. If it does

  not, or if it weighs so evenly that you are unable to say that there is a preponderance on either

  side, then you must decide the question in favor of the defendant. It is only if the evidence

  favoring the plaintiff’s claim outweighs the evidence opposed to it that you can find in favor of

  the plaintiff.

                   This concept of preponderance of the evidence is often illustrated with the idea of

  scales. You put on one side all of the credible evidence favoring plaintiff and on the other all the

  credible evidence favoring defendant. If the scales tip toward the plaintiff because plaintiff’s

  evidence is weightier, you must find in plaintiff’s favor. But if the scales are evenly balanced, or

  if they tip in defendant’s favor, then you must find for the defendant.



                                                    4
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 5 of 22 PageID #: 2406



                 Some of you no doubt have heard of “proof beyond a reasonable doubt”, which is

  the standard of proof that is used in a criminal trial. A plaintiff in a civil case does not have to

  satisfy that requirement, and you should put it out of your mind.

                                  Evidence/What is Not Evidence

                 The evidence from which you are to decide what the facts are consists of:

                         1)     the sworn testimony of witnesses, on both direct and cross-

                         examination, regardless of who called the witness;

                         2)     the documents, the videotape, the audiotape, and other exhibits

                         which may have been received into evidence;

                         3)     any facts to which all the lawyers may have agreed or “stipulated”;

                         and

                         4)     any fact which I may have instructed you to accept as true.

                 Nothing else is evidence; not what the lawyers say, not what I say, not anything

  you heard outside the courtroom.

                                Direct and Circumstantial Evidence

                 There are two kinds of evidence: direct and circumstantial. Direct evidence is

  direct proof of a fact, such as testimony by a witness about what that witness personally

  experienced through his or her own senses -- i.e. something seen, felt, touched, heard or tasted.

  Direct evidence may also be in the form of an exhibit where the fact to be proven is its present

  existence or condition.

                 Circumstantial evidence is evidence which tends to prove a disputed fact by proof

  of other facts. There is a simple example of circumstantial evidence as follows:




                                                   5
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 6 of 22 PageID #: 2407



                 Assume that when you came into the courthouse this morning the sun was shining

  and it was a nice day. Assume that the courtroom blinds were drawn and you could not look

  outside. As you were sitting here, someone walked in with an umbrella that was dripping wet.

  Then a few minutes later another person also entered with a wet umbrella. Now, you cannot look

  outside of the courtroom and you cannot see whether or not it is raining. So you have no direct

  evidence of that fact. But on the combination of facts which I have asked you to assume, it would

  be reasonable and logical for you to conclude that it had been raining.

                 That is all there is to circumstantial evidence. You infer on the basis of reason and

  experience and common sense from one established fact the existence or non-existence of some

  other fact.

                 Circumstantial evidence is of no less value than direct evidence; the law makes no

  distinction between direct evidence and circumstantial evidence but simply requires that your

  verdict must be based on a preponderance of all the evidence presented.

                 It is for you to decide whether a fact has been proven by circumstantial evidence.

  In making that decision, you must consider all the evidence related to that fact in the light of

  reason, common sense and your experience.

                                              Inference

                 During the trial you may have heard the attorneys use the term "inference," and in

  their arguments they may have asked you to infer, on the basis of your reason, experience and

  common sense, from one or more proven facts, the existence of some other facts.

                 An inference is not a suspicion or a guess. It is a logical conclusion that a disputed

  fact exists that we reach in light of another fact which has been shown to exist.




                                                   6
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 7 of 22 PageID #: 2408



                 There are times when different inferences may be drawn from facts, whether

  proved by direct or circumstantial evidence. It is for you, and you alone, to decide what

  inferences you will draw.

                 The process of drawing inferences from facts in evidence is not a matter of

  guesswork or speculation. An inference is a deduction or conclusion which you, the jury, are

  permitted to draw -- but not required to draw -- from the facts which have been established by

  either direct or circumstantial evidence. In drawing inferences you should exercise your common

  sense.

                 Keep in mind that the mere existence of any inference against the defendant does

  not relieve the plaintiff of the burden of establishing her case by a preponderance of the

  evidence. In order for the plaintiff to obtain a verdict in her favor, you must still believe from the

  credible evidence that she has sustained the burden cast upon her of proving her claims. If she

  has failed, then your verdict must be for the defendants. If you should find that all of the

  evidence is evenly balanced, then the plaintiff has not sustained the burden of proof and your

  verdict should be for the defendants.

                 If and only if you determine, after carefully weighing all the evidence, that the

  facts favor the plaintiff by the standard I have articulated, then she has met the burden of proof.

                                       Credibility of Witnesses

                 You have had the opportunity to observe (all) the witnesses. It is now your job to

  decide how believable each witness was in his or her testimony. You are the sole judges of the

  credibility of each witness and of the importance of witness testimony.

                 How do you determine where the truth lies? You should use all the tests for

  truthfulness that you would use in determining matters of importance to you in your everyday life.

  You should consider any bias or hostility that a witness may have shown for or against any party as

                                                    7
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 8 of 22 PageID #: 2409



  well as any interest the witness has in the outcome of the case. It is your duty to consider whether the

  witness has permitted any such bias or interest to color his or her testimony.

                 You should consider the opportunity the witness had to see, hear, and know the

  things about which they testified, the accuracy of their memory, their candor or lack of candor,

  their intelligence, the reasonableness and probability of their testimony and its consistency or

  lack of consistency and its corroboration or lack of corroboration with other believable

  testimony. You watched the witnesses testify. Everything a witness said or did on the witness

  stand counts in your determination. How did the witness appear? What was the witness'

  demeanor while testifying? Often it is not what people say but how they say it that moves us.

                 In deciding whether to believe a witness, keep in mind that people sometimes

  forget things. You need to consider, therefore, whether in such a situation the witness' testimony

  reflects an innocent lapse of memory or an intentional falsehood, and that may depend on

  whether it has to do with an important fact or with only a small detail.

                 If you find that any witness has willfully testified falsely as to any material fact

  (that is, as to an important matter) the law permits you to disregard completely the entire

  testimony of that witness upon the principle that one who testifies falsely about one material fact

  is likely to testify falsely about everything. You are not required, however, to consider such a

  witness as totally unworthy of belief. You may accept so much of the witness' testimony as you

  deem true and disregard what you feel is false. As the sole judges of the facts, you must decide

  which of the witnesses you will believe, what portion of their testimony you accept, and what

  weight you will give to it.

                 In other words, what you must try to do in deciding credibility is to size a witness

  up in light of his or her demeanor, the explanations given and all of the other evidence in the



                                                     8
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 9 of 22 PageID #: 2410



  case. Always remember that you should use your common sense, your good judgment and your

  own life experience.

                                         Interest in Outcome

                   In evaluating the credibility of the witnesses, you should take into account any

  evidence that a witness may benefit in some way from the outcome of the case. Such interest in

  the outcome creates a motive to testify falsely and may sway a witness to testify in a way that

  advances the witness' own interest. Therefore, if you find that any witness whose testimony you

  are considering may have an interest in the outcome of this trial, then you should bear that factor

  in mind when evaluating the credibility of his or her testimony, and accept it with great care.

                   Keep in mind, though, that it does not automatically follow that testimony given

  by an interested witness is to be disbelieved. An interested witness is not necessarily less credible

  than a disinterested witness. The fact that a witness is interested in the outcome of the case does

  not mean that he or she has not told the truth. It is for you to decide, based upon your own

  perceptions and common sense, to what extent, if at all, the witness' interest has affected his or

  her testimony.

                   In this case the interested witnesses are plaintiff ALEXINA SIMON, and

  defendants   DETECTIVE         DOUGLAS        LEE,    SERGEANT        EVELYN       ALLEGRE        and

  ASSISTANT DISTRICT ATTORNEY FRANCIS LONGOBARDI.

            District Attorney Investigator and/or Assistant District Attorney as Party

                   The fact that one or more defendant is a district attorney investigator and/or

  assistant district attorney entitles him to no greater consideration than that accorded to any other

  party to a litigation. By the same token he is entitled to no less consideration. All parties stand as

  equals at the bar of justice. You are to perform the duty of finding the facts without bias or



                                                    9
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 10 of 22 PageID #: 2411



   prejudice as to any party. You are to perform your final duty in an attitude of complete fairness

   and impartiality.

                                   Introduction to Plaintiff’s Claims

                  In this action against DETECTIVE DOUGLAS LEE, SERGEANT EVELYN

   ALLEGRE and ASSISTANT DISTRICT ATTORNEY FRANCIS LONGOBARDI, plaintiff

   ALEXINA SIMON seeks compensatory and punitive damages pursuant to Section 1983 of Title

   42 of the United States Code for violation of her constitutional rights under the Fourth and

   Fourteenth Amendments, based upon defendants’ role in restraining her liberty or right to walk

   away, causing plaintiff to be falsely arrested and detained on August 11, 2008 and August 12,

   2008.

                                      The Statute: 42 U.S.C. § 1983

                  Plaintiff ALEXINA SIMON brings this action claiming a violation of 42 U.S.C. §

   1983 or Section 1983 for short, alleging that district attorney investigators DETECTIVE

   DOUGLAS LEE and SERGEANT EVELYN ALLEGRE, and ASSISTANT DISTRICT

   ATTORNEY FRANCIS LONGOBARDI, acting under color of state law, deprived her of one or

   more rights, privileges or immunities secured by the constitution, laws or treaties of the United

   States. Section 1983 is a federal civil rights law that provides a remedy for individuals who have

   been deprived of their constitutional rights under color of state law.

                  You are instructed as a matter of law that under the Constitution of the United

   States, every citizen has the right to his or her liberty, that is, the right to be free of false arrest

   and imprisonment. Included in this right is the right not to be unreasonably detained. The

   violation of any of these rights by a district attorney investigator and/or assistant district attorney

   states a claim under Section 1983.



                                                     10
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 11 of 22 PageID #: 2412



                   Plaintiff asserts a claim under Section 1983. The Section 1983 statute provides a

   remedy for individuals who have been deprived of their federal constitutional rights under color

   of state law. Section 1983 states in part that:

                               Every person who, under color of [state law], subjects or

                causes to be subjected any citizen of the United States or other person

                within the jurisdiction thereof to the deprivation of any rights, privileges,

                or immunities secured by the [United States] Constitution and [federal]

                laws, shall be liable to the party injured [for damages].

                   Section 1983 creates a form of liability in favor of people who have been deprived

   of rights secured to them by the United States Constitution. It was passed by Congress to enforce

   the Fourteenth Amendment of the Constitution. The Fourteenth Amendment provides in relevant

   part that:

                               no state shall . . . deprive any person of life, liberty, or

                property, without due process of law nor deny to any person within its

                jurisdiction the equal protection of the laws.

                   Section 1983 itself does not establish or create any federally protected right.

   Rather, it is the statute that allows the plaintiff in this case to enforce rights guaranteed to her by

   the federal Constitution. Later in these instructions I will explain to you what these federal

   constitutional rights are, and what the plaintiff must show to demonstrate a violation of these

   rights.

   (Authority: 4 Martin A. Schwartz & George C. Pratt, Section 1983 Litigation Jury Instructions

   (2000) (hereinafter “Schwartz”), Instruction 3.01.1.)




                                                     11
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 12 of 22 PageID #: 2413



                                   Elements of a Section 1983 Claim

                  To establish a claim under Section 1983, plaintiff must demonstrate, by a

   preponderance of the evidence, each of the following three elements:

                  First, that the conduct complained of was committed by a person acting under

   color of state law;

                  Second, that in so acting, one or more of the individual defendants violated one or

   more constitutional rights of the plaintiff; and

                  Third, that a defendant’s acts were the proximate cause of the injuries and

   consequent damages sustained by the plaintiff.

                  I shall now examine each of the three elements in greater detail.

                  (Authority: 4 L. Sand, J. Siffert, S. Reiss, J. Sexton, J. Thorpe, Modern Federal

   Jury Instructions (1988) (hereinafter “Sand”), Instruction 87-68.)

                           First Element: Action Under Color of State Law

                  The first element of plaintiff’s claim is that defendants acted as government actors

   and under color of state law.

                  In this case, it is not disputed that, in the incident in question, the individual

   defendants were acting in their official capacity as Queens County District Attorney investigators

   and assistant district attorney and, therefore, that they were acting under color of state law. The

   parties agree that the defendants were acting under color of state law.

                  Your job will be to determine whether plaintiff has established, by a

   preponderance of the evidence, the remaining two elements of her Section 1983 claim:

   specifically, whether defendants deprived plaintiff of a constitutional right, privilege, or




                                                      12
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 13 of 22 PageID #: 2414



   immunity, and if so, whether defendants’ acts were the proximate cause of the injuries and

   consequent damages sustained by plaintiff.

                            Second Element: Deprivation of a Federal Right

                  The second element of plaintiff’s claim is that she was deprived of a federal

   constitutional right by one or more of the defendants. Ms. Simon claims that her federal

   constitutional rights were violated in one way. Ms. Simon claims that the defendants subjected

   her to an unreasonable detention in violation of her Fourth Amendment rights.

                  I will instruct you in detail as to what Ms. Simon must show to establish each of the

   claimed violations of her constitutional rights. If you find that Ms. Simon meets those requirements

   as to any one or more of the claimed violations of her constitutional rights, you must find in Ms.

   Simon’s favor and award her any damages that were proximately caused by those violations.

                  Ms. Simon need not show that any defendant intended to deprive her of her

   constitutional rights. The fact that any defendant had no specific intent or purpose to deprive Ms.

   Simon of her constitutional rights will not absolve them from liability if the defendant did in fact

   deprive Ms. Simon of those rights, so long as defendants’ acts themselves were intentional rather

   than accidental.

   Source: Hudson v. City of New York, 271 F.3d 62, 68-69 (2d Cir. 2001) (holding that specific intent

   is not an element of a § 1983 claim).

                      The First Part of the Second Element: Commission of the Acts

                  You must first determine whether or not the defendants acted in the manner

   alleged by plaintiff -- that is, that the defendants subjected the plaintiff to an unreasonable

   detention.




                                                   13
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 14 of 22 PageID #: 2415



                        Introduction to Plaintiff’s Substantive § 1983 Claims

                  Plaintiff makes one substantive claim under the United States Constitution: false

   arrest or imprisonment. I will now address the claim.

                         Substantive Claim: False Arrest or Imprisonment

                  Plaintiff alleges that she was falsely arrested or imprisoned by the defendants,

   because they detained her unlawfully. The only basis they had to detain her was a warrant that,

   on its face, directed police officers to bring her “forthwith” to a court at a fixed date and time to

   determine whether she should be adjudged a material witness and held further or released at that

   time. The parties agree that she was never presented to the court at any time, but disagree as to

   whether the defendants held plaintiff unlawfully on the basis of the warrant. Plaintiff maintains

   that not only was she not brought before a court “forthwith,” but she was detained by the

   defendants without her consent. Defendants, on the other hand, maintain that for whatever period

   she remained with them, she did so due to her voluntary consent.

                  “Forthwith”, as used in the material witness warrant, means that the witness being

   sought should be brought before the court “without delay, at once, promptly.” Ayers v. Coughlin,

   72 N.Y.2d 346, 353 (1988) (emphasis in original). “Forthwith’ signals immediacy.” Id. at 353. It

   is undisputed that plaintiff was not brought before a judge or court at any time.

                  When a police officer or government actor even briefly detains an individual and

   restrains that person’s right to walk away, he has effected a “seizure” and the limitations of the

   Fourth Amendment become applicable. A Fourth Amendment seizure or detention occurs when

   police officers or government actors have, by means of “physical force or show of authority” in

   some way restrained the liberty or freedom of movement of a citizen. United States v.

   Mendenhall, 446 U.S. 544, 553 (1980); Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). A seizure or



                                                    14
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 15 of 22 PageID #: 2416



   detention itself occurs where, “in view of all of the circumstances surrounding the incident, a

   reasonable person would have believed that he was not free to leave.” Mendenhall, 446 U.S. at

   554. Thus, in any case where a citizen reasonably believes that she was not free to disregard

   police officers or government actors during an encounter and simply walk away from them, that

   individual has been seized or detained by the police officers or government actors. In addition, if

   a police officer or a government actor tells a citizen that he has a warrant for her arrest and

   requests that she come to the police station or office, the citizen did not voluntarily consent to an

   arrest by complying with the request. A citizen’s submission to a police officer or government

   actor’s claim or show of lawful authority does not amount to consent. In addition to other factors,

   knowledge of right to refuse consent is “highly relevant to the determination that there had been

   consent.” Mendenhall, 446 U.S. at 558-59. The government bears “the burden of proving that the

   necessary consent was obtained and that it was freely and voluntarily given, a burden that is not

   satisfied by showing a mere submission to a claim of lawful authority.” Florida v. Royer, 460

   U.S. 491, 497 (1983).

                  If you find that the defendants detained plaintiff for any period of time after they

   were required to bring her before the court, you must find in Ms. Simon’s favor on her false

   arrest and imprisonment claim. On the other hand, if you find that she voluntarily consented to

   remain in the presence of the defendants, then you must find in the defendants’ favor.

                                 Party’s Failure to Produce Evidence

                  If you find that a party could have produced certain evidence, and that the

   evidence was within that party's control, and that this evidence would have been relevant in

   deciding facts in dispute in this case, you are permitted, but not required, to infer that the

   evidence, if produced, would have been unfavorable to that party.



                                                    15
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 16 of 22 PageID #: 2417



                  In deciding whether to draw this inference, you should consider whether the

   evidence that was not produced would merely have duplicated other evidence already

   introduced. You may also consider whether the party has offered a reason for not producing this

   evidence, and whether that reason was explained to your satisfaction.

   (Authority: Schwartz, Instruction 2.04.1.)

                                         Damages - Introduction

                  If you find that plaintiff has proved by a preponderance of the evidence all of the

   elements of one or more of her claims for relief for the alleged violation of her federal rights, you

   must then decide if she suffered any damages as a result of the violation.

                  The fact that I am giving you instructions on damages does not mean that you

   must reach the issue of damages; nor does it mean that I have any opinion as to liability one way

   or the other. It is for you alone to decide in accordance with my instructions whether a defendant

   whom you are considering is liable.

                  You should not reach the issue of damages unless you find that plaintiff has

   established liability on at least one of her Section 1983 claims.

                  Should you decide that plaintiff has proved a particular claim by a preponderance

   of the evidence, you must consider awarding three types of damages: compensatory damages,

   nominal damages, and punitive damages. I will now define each type of damages.

   (Authority: Schwartz, Instruction 2.05.1.)

                                         Compensatory Damages

                  If you find that defendant is liable to plaintiff, then you must determine an amount

   that is fair compensation for all of plaintiff's damages. These damages are called compensatory

   damages. The purpose of compensatory damages is to make plaintiff whole; that is, to



                                                    16
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 17 of 22 PageID #: 2418



   compensate plaintiff for the damage that she has suffered. If plaintiff wins, she is entitled to

   compensatory damages as a matter of law for loss of liberty and emotional distress resulting

   from her arrest and detention. Kerman v. City of New York, 374 F.3d 93 (2d Cir. 2004) (loss of

   liberty is entitled to compensatory and not merely nominal damages). This means that if you

   believe that plaintiff suffered emotional distress and a loss of liberty as a result of defendants’

   conduct you must award compensatory damages for the amount of time that plaintiff was

   deprived of her liberty.

                   You must award compensatory damages only for injuries that plaintiff proves

   were proximately caused by a defendants’ allegedly wrongful conduct. The damages that you

   award must be fair compensation for all of plaintiff's damages, no more and no less.

   Compensatory damages are not allowed as a punishment and cannot be imposed or increased to

   penalize a defendant. You should not award compensatory damages for speculative injuries, but

   only for those injuries that plaintiff has actually suffered, or that plaintiff is reasonably likely to

   suffer in the future.

                   If you decide to award compensatory damages, you should be guided by

   dispassionate common sense. Computing damages may be difficult, but you must not let that

   difficulty lead you to engage in arbitrary guesswork. On the other hand, the law does not require

   that plaintiff prove the amount of her losses with mathematical precision, but only with as much

   definiteness and accuracy as the circumstance permit.

                   In assessing compensatory damages, you must include an amount attributable loss

   of liberty and emotional distress resulting from her arrest and detention that you determine to be

   reasonable compensation in the light of all the evidence in this case. Kerman v. City of New

   York, 374 F.3d 93, 123-25 (2d Cir. 2004) (loss of liberty is recognized as a recoverable



                                                     17
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 18 of 22 PageID #: 2419



   compensatory damage). Consequently, the law does not try to fix, nor does the law permit, a

   precise formula by which loss of liberty and emotional damages as an element of compensatory

   damages may be measured and reduced to dollars and cents.

                  In this case Ms. Simon contends that she was unreasonably deprived of her

   liberty. Ms. Simon contends that as a result of the arrests or seizures she was unreasonably

   detained for two (2) days. Ms. Simon contends that she was unable to work as a result, and was

   ultimately forced to take three (3) unpaid leave from work. Ms. Simon further contends that she

   was unable to care for her minor daughter during the period of her detention, and that she

   suffered emotional distress because of the conduct of the defendants.

                  Instead of providing a formula for measuring these damages, the law leaves the

   determination of the amount of damages to the common sense and good judgment of you, the

   jurors. You should arrive at a monetary amount, in the light of your common knowledge and

   general experience, and without regard to sentiment, that you deem to be fair, reasonable, and

   adequate. In other words, without favor, without sympathy, and without any precise formula, you

   as jurors must arrive at a sum of money that will justly, fairly, and adequately compensate

   plaintiff for the loss liberty you find that Ms. Simon endured as the direct result of any

   constitutional deprivation she may have suffered. The amount of damages should be neither

   excessive nor inadequate. It should be fair, just, and reasonable.

                  You must use sound discretion in fixing an award of damages, drawing

   reasonable inferences where you find them appropriate from the facts and circumstances.

                  If you find for plaintiff, she is entitled to recover an amount that will fairly

   compensate her for any damages she has suffered to date. In addition, if you find that plaintiff is




                                                    18
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 19 of 22 PageID #: 2420



   reasonably certain to suffer damages in the future from her injuries, then you should award her

   the amount you believe would fairly compensate her for such future damages.

   (Authority: Schwartz, Instructions 18.01.1, 18.01.5, 18.01.8.)

                                          Punitive Damages

                  If you have awarded plaintiff either compensatory or nominal damages, the law

   permits the jury, under certain circumstances, to award plaintiff punitive damages in order to

   punish the wrongdoer for the violation of constitutional rights, or some extraordinary

   misconduct, and to serve as an example or warning to others not to engage in such conduct.

                  If you, the jury, should find, from a preponderance of the evidence, that the

   conduct of defendants that proximately caused injury or damage to plaintiff was maliciously, or

   wantonly, or oppressively done, then the jury may, if in the exercise of discretion they

   unanimously choose to do so, award such amount as the jury shall unanimously agree to be

   proper as punitive damages.

                  An act or a failure to act is maliciously done if prompted or accompanied by ill

   will, or spite, or grudge, either toward the injured person individually or toward all persons in

   any group or category of which the injured person is a member.

                  An act or a failure to act is wantonly done if done in reckless disregard of, or

   callous disregard of, or indifference to the rights of, one or more persons, including the injured

   person.

                  An act or a failure to act is oppressively done if done in a way or manner that

   injures, or damages, or otherwise violates the rights of another person with unnecessary

   harshness or severity, as by misuse or abuse of authority or power, or by taking advantage of

   some weakness, or disability, or misfortune of another person.



                                                   19
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 20 of 22 PageID #: 2421



                  Whether or not to make an award of punitive damages is a matter exclusively

   within the discretion of the jury. When awarded, the amount of such extraordinary damages must

   be fixed with calm discretion and sound reason, and must never be either awarded or fixed in

   amount because of any sympathy, or bias, or prejudice with respect to any party to the case. In

   fixing the amount of punitive damages, you must consider the degree of reprehensibility of the

   defendant's conduct and the relationship between the amount of punitive damages to any actual

   harm inflicted upon plaintiff.

   (Authority: Schwartz, Instruction 18.07.1.)

                  It is your duty as jurors to consult with one another and to deliberate with a view

   to reaching an agreement. Each of you must decide the case for yourself but you should do so

   only after a consideration of the case with your fellow jurors, and you should not hesitate to

   change an opinion when convinced that it is erroneous. Every juror should be heard. No one

   juror should hold the center state in the jury room and no one juror should control or monopolize

   the deliberations. Your verdict must be unanimous, but you are not bound to surrender your

   honest convictions concerning the effect or weight of the evidence for the mere purpose of

   returning a verdict or solely because of the opinion of other jurors. Discuss your respective

   opinions dispassionately, without regard to sympathy, without regard to prejudice or favor for

   either party, and adopt that conclusion which in your good conscience appears to be in

   accordance with the truth.

                                       Selection of Foreperson

                  Your foreperson will preside over the deliberations and speak for you here in

   open court. The foreperson has no greater voice or authority that any other juror.




                                                   20
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 21 of 22 PageID #: 2422



                  The foreperson will send out any notes and, when the jury has reached a verdict,

   he or she will notify the Marshal that the jury has reached a verdict.

                                           Return of Verdict

                  I will give you a verdict sheet/form to be filled out by the jury. The purpose of the

   questions on the form is to help us - the Court, and counsel for Plaintiff and Defendants - to

   understand what your findings are. I will hand this form, which contains a set of questions, to the

   Clerk who will give it to you so that you may record the decision of the jury with respect to each

   question.

                  No inference is to be drawn from the way the questions are worded as to what the

   answer should be. The questions are not to be taken as any indication that I have any opinion as

   to how they should be answered. I have no such opinion, and even if I did it would not be

   binding on you.

                  Before the jury attempts to answer any question you should read the entire set of

   questions, and make sure that everybody understands each question. Before you answer the

   question, you should deliberate in the jury room and discuss the evidence that relates to the

   questions you must answer. When you have considered the questions thoroughly, and the

   evidence that relates to those questions, record the answers to the questions on the form I am

   giving you.

                  If, after carefully considering all the evidence and the arguments of your fellow

   jurors, you entertain a conscientious view that differs from the others, you are not to yield you

   view simply because you are outnumbered. On the other hand, you should not hesitate to change

   or modify an earlier opinion that, after discussion with your fellow jurors, no longer persuades




                                                    21
Case 1:09-cv-01302-ENV-RER Document 151 Filed 03/11/19 Page 22 of 22 PageID #: 2423



   you. In short, the verdict must reflect each juror’s conscientious determination and it must also

   be unanimous.

                                             Closing Comment

                    Finally, I say this, not because I think it is necessary, but because it is the custom

   in this courthouse, you should treat each other with courtesy and respect during your

   deliberations.

                    After you have reached a verdict, your foreperson will fill in the Verdict Sheet

   that has been given to you, sign and date it and advise the Marshal outside your door that you are

   ready to return to the courtroom.

                    I will stress that you should be in agreement with the verdict which is announced

   in Court. Once you verdict is announced by your foreperson in open court and officially

   recorded, it cannot ordinarily be revoked.

                    All litigants stand equal in this courtroom. All litigants stand equal before the bar

   of justice. All litigants stand equal before you. Your duty is to decide between these parties fairly

   and impartially, to see that justice is done, all in accordance with your oath as jurors.

                    I thank you for your time and attentiveness.

   Dated: Brooklyn, New York
          March 11, 2019


                                                                       /s/Ugochukwu Uzoh
                                                           Ugochukwu Uzoh
                                                           UGO UZOH, P.C.
                                                           Attorneys for Plaintiff
                                                           56 Willoughby Street, Third Floor
                                                           Brooklyn, NY 11201
                                                           (718) 874-6045




                                                     22
